United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3013
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Jeffrey Dale Wiederholt

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 23, 2014
                               Filed: April 28, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Jeffrey Wiederholt appeals the sentence that the district court1 imposed on him
following his guilty plea to child-pornography offenses. On appeal, counsel for


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Wiederholt seeks leave to withdraw, and in a brief filed under Anders v. California,
386 U.S. 738 (1967), he argues that the sentence is unreasonable.

       The written plea agreement in this case contains an appeal waiver, which we
will enforce. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard
of review). After careful review of the plea transcript in this case, we are satisfied that
Wiederholt entered into both the plea agreement and the appeal waiver knowingly and
voluntarily, as demonstrated by his sworn responses to the district court’s questions
during the guilty-plea hearing. See Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s statements made during plea hearing carry strong presumption
of verity). The waiver covers the argument raised in this appeal, and we conclude that
no miscarriage of justice would result from enforcing the appeal waiver in these
circumstances. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (court should enforce appeal waiver and dismiss appeal where it falls within
scope of waiver, plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result).

      Further, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues outside the scope of the waiver.
Accordingly, this appeal is dismissed, and we grant counsel leave to withdraw.
                       ______________________________




                                           -2-